Case 1:11-cv-01831-RJL Document 235 Filed 08/04/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

NATIONAL ATM COUNCIL, INC. et al.,

Plaintiffs,
V.
VISA INC. et al.,

Defendants

Nee’ Nee Ne Nee Nee Ne ee eee” me”

Civil Case No. 11-1803 (RJL)

 

LYNNE BARTRON, et al.,
Plaintiffs,
v.
VISA INC. et al.,

Defendants

Nee Nee Nee Nee Ne Ne ee ee” ee”

Civil Case No. 11-1831 (RJL)

 

PETER BURKE, et al.,
Plaintiffs,
V.
VISA INC. ef al,

Defendants

42... ORDER

Nee Nee Nee Nee” Nee ee’ Nee ee” ee”

Civil Case No. 11-1882 (RJL)

(August 2021) [Dkts. ## 114, 152, 177]

For the reasons stated in the accompanying Memorandum Opinion, it is hereby
Case 1:11-cv-01831-RJL Document 235 Filed 08/04/21 Page 2 of 2

ORDERED that plaintiffs’ Motions for Class Certification [Dkts. 114, 152, 177] are

GRANTED. SO ORDERED.

     

 

RICHARD J. LEON
United States District Judge
